NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10245

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00328-KJD-NJK-1
 v.

GLEN HUNSBERGER,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                      Argued and Submitted October 4, 2019
                            San Francisco, California

Before: PAEZ and COLLINS, Circuit Judges, and CHOE-GROVES,** Judge.
Concurrence by Judge COLLINS

      Defendant-Appellant Glen Hunsberger appeals his guilty plea conviction of

conspiracy to possess with intent to distribute a controlled substance within 1,000

feet of a protected area in violation of 21 U.S.C. §§ 841, 846, and 860. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
jurisdiction under 28 U.S.C. § 1291 and affirm.

         As a preliminary matter, the government seeks dismissal of Hunsberger’s

appeal on the basis of the appellate waiver in his plea agreement. Because

Hunsberger is challenging the constitutionality of his offense of conviction, the

waiver will not apply if his challenge is successful. See United States v. Bibler,

495 F.3d 621, 624 (9th Cir. 2007) (observing that a waiver of appellate rights will

not apply if a defendant’s sentence is “illegal,” which includes a sentence that

“violates the Constitution”). We therefore examine the merits of his constitutional

claim.

         Hunsberger challenges his conviction on as-applied vagueness grounds.1 A

statute is unconstitutionally vague if it fails to “give people ‘of common

intelligence’ fair notice of what the law demands of them.” United States v. Davis,

139 S. Ct. 2319, 2325 (2019). The principal question is “whether the text of the

statute and its implementing regulations, read together, give ordinary citizens fair

notice with respect to what the statute and regulations forbid, and whether the

statute and regulations read together adequately provide for principled enforcement



1
  In his opposition to the government’s motion to dismiss the appeal, Hunsberger
requested “permi[ssion] to also make a facial vagueness challenge[.]” This
argument is foreclosed by Kashem v. Barr, 941 F.3d 358, 377 (9th Cir. 2019)
(holding that—absent “exceptional circumstances”—vagueness challenges to
statutes not implicating the First Amendment must be considered on an as-applied
basis). We therefore do not address it.

                                          2
by making clear what conduct of the defendant violates the statutory scheme.”

United States v. Zhi Yong Guo, 634 F.3d 1119, 1122–23 (9th Cir. 2011).

      For an as-applied challenge, the answer to that question must be made “in

the light of the facts of the case at hand.” United States v. Harris, 705 F.3d 929,

932 (9th Cir. 2013) (quoting United States v. Mazurie, 419 U.S. 544, 550 (1975)).

Accordingly, for challenges raised after a conviction by a guilty plea, “the facts

admitted in the guilty plea become of central importance.” United States v.

Sandsness, 988 F.2d 970, 972 n.2 (9th Cir. 1993) (citing United States v.

Burke, 694 F.2d 632, 634 (9th Cir. 1982)).

      Hunsberger bases his particular vagueness claim upon the interaction of the

drug conspiracy statute, 21 U.S.C. § 846, and the protected area statute, 21 U.S.C.

§ 860. The drug conspiracy statute punishes those who “conspire[] to commit” a

federal drug offense, including section 841(a), “the commission of which was the

object of the . . . conspiracy.” 21 U.S.C. § 846. The protected area statute, on the

other hand, has no such mens rea requirement. United States v. Pitts, 908 F.2d

458, 461 (9th Cir. 1990) (holding that strict liability is the relevant mens rea

standard for distribution of drugs within a protected area).

      Read in concert, the statutes Hunsberger challenges prohibit entering into an

agreement to distribute drugs within 1,000 feet of a protected area. Our case law

makes clear that conspiracy charges require no greater mens rea showing than the


                                           3
offense which was the object of the conspiracy, even when that target offense was

one of strict liability. See United States v. Feola, 420 U.S. 671, 684 (1975); United

States v. Hubbard, 96 F.3d 1223, 1229 (9th Cir. 1996); and United States v. Baker,

63 F.3d 1478, 1493 (9th Cir. 1995). These sources inform our vagueness analysis.

Schwartzmiller v. Gardner, 752 F.2d 1341, 1348 (9th Cir. 1984).

      The facts which Hunsberger admitted in support of his guilty plea effectively

foreclose his as-applied challenge. In his plea agreement, Hunsberger admitted to

personally aiding in the distribution of heroin within 1,000 feet of a school.

Hunsberger further admitted that he knew his conduct was illegal. These factual

admissions established the substantive distribution offense, not just the conspiracy.

That he did not know he acted within 1,000 feet of a school is of no legal

significance. Pitts, 908 F.2d at 461. Hunsberger had “fair notice of what the law

demand[ed] of” him. Davis, 139 S. Ct. at 2325.

      Thus, there is no merit to Hunsberger’s as-applied vagueness challenge to

his statutes of conviction. Accordingly, Hunsberger’s sentence is not “illegal” and

does not void his appellate waiver. United States v. Watson, 582 F.3d 974, 988

(9th Cir. 2009).

      DISMISSED.




                                          4
                                                                         FILED
United States v. Hunsberger, No. 18-10245
                                                                          AUG 12 2020
COLLINS, Circuit Judge, concurring in the judgment:                   MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

      I agree that Hunsberger’s appeal should be dismissed as barred by the

appellate waiver in his plea agreement, but in reaching that conclusion I would not

address the merits of Hunsberger’s “as-applied vagueness challenge to his statutes

of conviction.” See Memo. Dispo. at 4. Despite Hunsberger’s invocation of the

“vagueness” label, at bottom his argument is not a constitutional one, but purely a

statutory one: how should the statute defining the crime of drug trafficking

committed within 1,000 feet of a school, 21 U.S.C. § 860, be applied in the context

of a conspiracy to engage in drug trafficking, 21 U.S.C. § 846? Hunsberger

presents a non-frivolous argument that, when these two statutes are read together,

the resulting scienter element requires a showing that the defendant “must have

known and intended not only to distribute a controlled substance, but known and

intended to do so within 1,000 feet of a protected area.” Regardless of whether this

argument is correct or not, 1 there is simply no basis for suggesting that it cannot be

answered by reference to ordinary methods of statutory interpretation, including

application of relevant canons of construction. As a result, Hunsberger’s

“constitutional” vagueness challenge to his conviction and sentence is entirely



1
 The majority concludes that it is incorrect. See Memo. Dispo. at 4 (“That he did
not know he acted within 1,000 feet of a school is of no legal significance.”).
frivolous and provides no basis for evading his appeal waiver. Because

Hunsberger disclaims on appeal any other challenge to his guilty plea, his appeal

should have been dismissed without addressing the merits of his statutory

construction argument. I therefore concur only in the judgment.




                                         2